DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 45 and 47 are objected because of the following informalities.
Claim 45 recites:
45.  The filtration device according to claim 44, wherein the amount that the exposed contiguous inner section of the filter is bent by the fluid passing there through is smaller than the amount that the exposed contiguous inner section of the filter is bend by the inanimate support structure.

Claim 45 should be amended to read:
45.  The filtration device according to claim 44, wherein the amount that the exposed contiguous inner section of the filter is bent by the fluid passing there through is smaller than the amount that the exposed contiguous inner section of the filter is bent by the inanimate support structure.

Claim 47 recites:
47.  The filtration device according to claim 44, wherein the contiguous inner section of the filter has a rounded potion surrounded by a pair of planar portions when the filter is bent into the first bend position.

Claim 47 should be amended to read:
47.  The filtration device according to claim 44, wherein the contiguous inner section of the filter has a rounded potion surrounded by a pair of planar portions when the filter is bent into the first bent position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 4, 21, 22, 24, 31, 32, 36–42 and 45–54 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey, US 2006/0060522 A1 in view of de Raddo, US 2012/0055515 A1, optionally in view of Sabo, US 2,563,422.
Regarding claim 44, Bushey discloses a flexible colander 10.  See Bushey Fig. 1, [0002], [0028].  The colander 10 reads on the claimed “filtration device.”  The colander 10 itself corresponds to the “filter assembly.”  The colander 10 comprises a frame, which is the solid, outer material that surrounds the apertures 34.  Id. at Fig. 1, [0032].  The inner material containing the apertures 34 corresponds to the “filter.”  Id.  The frame holds an outer peripheral portion of the filter to form an exposed contiguous inner section of the filter, which is the exposed inner section of the colander 10 comprising the apertures 34.  Id.  This inner section has a single contiguous outer periphery, as seen in Fig. 1.  The apertures 34 allow water to pass, but the food being strained cannot pass.  The water therefore corresponds to the “fluid” while the solid material collected by the colander corresponds to the “filtration target.”  The colander 10 is bendable between a flat position, where the colander 10 lies in a plane, and various bent positions where the filter is bent, because the colander 10 is flexible.  Id. at [0028].  The frame fully surrounds and encloses the inner section when the colander 10 is in the flat position.  Id. at Fig. 1.  
The colander 10 comprises openings 26a, 28a, 30a, 32a which act as handles, allowing a user to bend the colander 10 into the shape of a basket.  See Bushey Figs. 1, 2, [0033].  The basket shape is the “first bent position.”  The basket shape extends outside of the plane, as seen in Fig. 2.  In the basket shape, fluid is free to pass through the entire exposed contiguous inner section of the filter, because the apertures 34 are exposed in this position.  Fluid is not free to pass through the outer peripheral portion of the filter, because the outer periphery is bent upward.  

    PNG
    media_image1.png
    709
    567
    media_image1.png
    Greyscale


Bushey differs from claim 44 because it appears that the hands of a user are used to grip the openings 26a, 28a, 30a, 32a when the colander is held in the basket shape (the “first bent position”) seen in Fig. 2.  Therefore, the reference is silent as to an “inanimate support structure” being used to hold the frame of the colander in the basket shape.
But, the user could have prosthetic hands, which would be used to grip the openings 26a, 28a, 30a, 32a.  In this situation, the prosthetic hands would read on the “inanimate support structure.”
Alternatively, the user could grip the openings with a pot holder, because pot holders are commonly used to handle colanders.  In this situation, the pot holder would read on the “inanimate support structure.”
Also, Sabo discloses a household implement 10 useful for picking up kitchen items such as plates, cups, glasses etc.  See Sabo Fig. 1, col. 1, ll. 1–7.  The implement 10 is beneficial because it allows the user to keep their hands dry when handling the kitchen items.  When handling the colander 10 of Bushey, it would have been obvious for the user to grip the openings 26a, 28a, 30a, 32a with one or more of the implements 10, to prevent the user from getting their hands wet.  In this situation, the implement 10 would read on the “inanimate support structure.”  

    PNG
    media_image2.png
    467
    951
    media_image2.png
    Greyscale

Bushey also differs from claim 44 because it fails to disclose a fluid supply that supplies the water and food to the exposed contiguous inner section while the user holds the colander 10 in the basket shape.  
But in the analogous art of colanders, de Raddo discloses a colander/bowl set used for draining food.  See de Raddo Figs. 1–8, [0027].  The colander 105 has a basket shape, as seen in Fig. 1.  When food is being drained, the colander 105 is positioned over the bowl 100, so that the water can be collected and reused.  Id. at [0012]. 

    PNG
    media_image3.png
    920
    976
    media_image3.png
    Greyscale

When using the colander 10 of Bushey to drain food, it would have been obvious to position the colander 10 over a bowl, in light of de Raddo, so that the water can be collected and reused.  It also would have been obvious for a user to hold the colander 10 the basket shape as the food is being drained, because colanders commonly have this shape, as illustrated by the colander 105 of de Raddo.  See de Raddo Fig. 1, [0028].  A person of ordinary skill in the art would have understood that the basket shape of the colander is beneficial to ensure that food does not escape over the sides of the colander.  Also, the colander 105 in de Raddo has a basket shape to correspond to the shape of the bowl 100.  Therefore, it would have been obvious for a user to hold the colander 10 of Bushey in the basket shape while it is used to drain food, to prevent food from escaping over the sides, and to correspond to the shape of the bowl collecting water.  If necessary, a person of ordinary skill in the art would have understood to wait until the food cools off before draining.  A person of ordinary skill in the art is not an automaton.  See MPEP 2141.03(I).
With this modification, the food/water to be drained corresponds to the “fluid supply.”  The exposed contiguous inner section of the colander 10 of Bushey would not be supported so that it is free to bend beyond the basket shape in a flow direction of the water as the water passes therethrough, because the middle of the colander 10 is unsupported, as a user holds the openings 26a, 28a, 30a, 32a along the sides. 
Alternatively, note that the water receiving bucket can correspond to the “support structure.”  It would have been obvious for the colander 10 of Bushey to be situated into the water bucket, in the basket shape, because the colander 105 of de Raddo is situated within the bucket with the colander 105 having a basket shape.  The bucket would hold the frame in such a manner that it is bent into the basket shape, because the edges of the colander 10 would be held on the bucket, similar to the configuration seen in Fig. 5 of de Raddo.  
Regarding claim 4 when the user’s hands grips the openings 26a, 28a, 30a, 32a of Bushey—either with a prosthetic hand, pot holder, or the implement 10 of Sabo—so that the colander 10 is bent in the first bent position, the interior of the colander 10 would be bent in the direction of the water, because the colander 10 would take a cup-like shape.
Regarding claim 21, the top and bottom of the interior filter area of the colander 10 of Bushey, read on the “first and second opposed unsupported surfaces.”
Regarding claim 22, the inner section of the colander 10 in Bushey has a curved portion when the frame is in the basket shape, as seen, for instance, in Fig. 2.  Bushey Fig. 2, [0031].
Claim 24 requires for the device of claim 44, the exposed contiguous inner section of the filter is round when the filter assembly is in the flat position.
Bushey teaches this feature, because a round, inner section of the colander 10, can correspond to the “inner section” as seen in the annotated figure below:

    PNG
    media_image4.png
    853
    1147
    media_image4.png
    Greyscale

Additionally, it would have been obvious to modify Bushey’s colander 10 so that it is round, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).  Note that in de Raddo, the colander 105 has a generally circular shape, and would be circular if flattened out in the manner of the colander 10 of Bushey.  Therefore, changing the shape of the colander 10 of Bushey to be circular would not change the function of the device.
Regarding claim 31, the prior art teaches the limitations of claim 44, as explained above.
Bushey differs from claim 31 because it is silent as to the amount that the colander 10 is bent when it is in the first bent position.
But it would have been obvious for the colander 10 to be bent at least two times the average diameter of the food being drained, depending on the force that the user applies to the openings 26a, 28a, 30a, 32a when bending the colander 10.
Regarding claim 32, the prior art teaches the limitations of claim 44, as explained above.
Bushey differs from claim 32 because it is silent as to the amount of filtration target (i.e., food) that can be captured on the inner section.
But it would have been obvious for the colander 10 to be able to capture more food than the total volume of food, depending on the amount of food being supplied to the colander 10.
Regarding claim 36, Bushey teaches that the colander 10 is bent at an angle, as seen in Fig. 2.  The structure that holds the colander 10 in the bent, basket position—either prosthetic hands, pot holders or the implement 10 of Sabo—is adjustable so as to allow the angle that the colander 10 is bent to be adjusted, because the user could move their arms to change the angle in which the colander 10 is bent.  Note that the colander 10 is flexible, so it can be bent into many different positions.
Regarding claim 37, the fluid that passes through the colander 10 in Bushey is water, which is a liquid.  
Note also that the fluid is not a positively recited structural element of the device.  Therefore, the limitation of claim 37 fails to patentably distinguish over the prior art.  See MPEP 2115.
Regarding claim 38, the prior art teaches the limitations of claim 44, as explained above.
Bushey differs from claim 38, because it fails to disclose the outer periphery of the colander 10 being circular in shape.
But it would have been obvious to modify the colander 10 of Bushey so that it is circular, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).  Note that in de Raddo, the colander 105 has a generally circular shape, and would be circular if flattened out in the manner of the colander 10 of Bushey.  Therefore, changing the shape of the colander 10 of Bushey to be circular would not change the function of the device.
Claim 39 requires for the device of claim 44, the fluid supply supplies the fluid to the entire inner section of the filter.
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).
However, it also would have been obvious for the food and water to be provided to the entire interior section of the colander 10, depending on the amount of food poured onto the colander 10.
Regarding claims 40 and 41, in Bushey, an ovoid or circular portion of the interior of the colander 10 can correspond to the “inner section” as seen in the annotated figures below.

    PNG
    media_image5.png
    868
    1148
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    843
    1135
    media_image6.png
    Greyscale


Additionally, it would have been obvious to change the shape of the colander 10 to be ovoid or circular, because this would merely involve changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).
Regarding claim 42, the colander 10 in Bushey comprises a single portion that corresponds to the “filter” as seen in Fig. 1.
Regarding claim 45, the prior art teaches the limitations of claim 44, as explained above.
Bushey differs from claim 45 because it fails to disclose that the amount that the exposed contiguous inner section of the filter is bent by the fluid passing there through is smaller than the amount that the exposed contiguous inner section of the colander 10 to bent by the inanimate support structure (i.e., the prosthetic hands, pot holders, or implement 10 of Sabo).
But it would have been obvious for the amount that the colander 10 is bent by the food/water flowing therethrough to be smaller than the amount that the colander 10 is bent by the user’s hands, depending on the amount of food/water supplied to the colander 10 and the amount that the user decides to bend the colander 10.
Note also that the limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).
Regarding claim 46, the prior art teaches that the inanimate support structure (i.e., the prosthetic hands, pot holder or implement 10 of Sabo) can avoid contact of the interior of the colander 10, because the openings 26a, 28a, 30a, 32a that are gripped, are on the outer periphery of the colander 10.  Bushey Fig. 1, [0033].
Regarding claim 47, In Bushey, the inner section of the filter has a rounded portion surrounded by a pair of planar portions, because a circle and a pair of squares can be drawn, in the interior of the colander 10.
However, as seen in Fig.1, the colander 10 is structured to have four outer sections (each containing its own opening 26a, 28a, 30a, 32a), surrounding a middle section.  It would have been obvious to change the shape of the colander 10, so that the middle section is round, because this would merely involve changing the shape of the device, without a significant change in function.  See MPEP 2144.04(IV)(B).  With this modification the inner section of the colander 10 would have a rounded portion surrounded by four planar portions, when the colander 10 is in the bent position.
Regarding claim 48, in Bushey, an inner peripheral portion of the solid outer perimeter of the colander 10 defines the outer periphery of the inner section, as seen in Fig. 1.
Regarding claim 49, the prior art teaches the limitations of claim 44, as explained above.
Bushey differs from claim 49, because the colander 10 is constructed with the frame (the outer solid portion of the colander 10) being integral with the filter (the inner porous section).  Therefore, the reference fails to teach the frame is not integral with the filter. 
But making an otherwise integrated device from separable parts is within the ambit of a person of ordinary skill in the art when the separation would not change the function of the device.  See MPEP 2144.04(C).  Here, it would have been obvious to manufacture the colander 10 of Bushey with a frame that is separate from the filter, because this modification would not alter the function of the device.  Rather, it would be able to operate as a flexible colander with this separable construction, in essentially the same way as with the integrated construction.
Regarding claim 50, in Bushey, the frame, when being constructed from a separate piece from the filter, would overlap an outermost section of the filter, because the frame would be attached to the outermost section of the filter, in the same way that the frame overlaps with the filter in the integrated state seen in Fig. 1.
Regarding claim 51, in Bushey, the frame and filter are made of different materials, because the frame is made from a solid material while the filter is made from a perforated material.
Regarding claim 52, the prosthetic hands, pot holder or implement 10 of Sabo read on the “inanimate support structure” as explained in the rejection of claim 44 above.  These items are each mechanical, non-human structures.
Regarding claim 53, when the colander 10 of Bushey is used to strain fluid, the inanimate support structure (the prosthetic hands, pot holder or implement 10 of Sabo) holds the frame of the colander 10 in such a manner that the inner section of the colander 10 is bent against the flow direction of the fluid passing through the colander 10 because the frame is bent upward while the direction of flow through the colander is downward.
Regarding claim 54, in Bushey, the frame of the colander 10 holds the filter in the flat position, seen in Fig. 1, before the prosthetic hands, pot holder implement 10 of Sabo, or bucket holds the frame.
Note also that the limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device operates rather than its structure.  See MPEP 2114(II).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bushey, US 2006/0060522 A1 in view of de Raddo, US 2012/0055515 A1 in further view of Guard, US 6,547,080 B1, and optionally in view of Sabo, US 2,563,422.
Claim 6 requires for the device of claim 44, the filtration target is a biological product and the filter is a metal film having a plurality of through holes.  The metal film is adapted to separate the biological product from the fluid.
Note that the “filtration target” is not a positively recited element of the claim.  Therefore, the limitations describing the filtration target fail to patentably distinguish over the prior art.  See MPEP 2115.
In Bushey, the filtration target is food, which is a biological product.  The filter comprises a plurality of holes (apertures 34).  Bushey Fig. 1, [0032].  The filter is adapted to separate the filtration target from the fluid, because the colander is useful for separating water from food.  Id. at [0033].
The colander 10 is manufactured from a pliable material.  Bushey [0028].  The reference, however, fails to disclose that the colander 10 comprises a metal film, as required by the claim.  However, Guard disclsoes a colander comprising a bowl portion 20 manufactured from a metal net.  See Guard Fig. 1, col. 2, l. 53–col. 3, l. 6.  The metal net is beneficial because it facilitates collapsing or folding of the colander.  Id.  It would have been obvious to manufacture the colander 10 of Bushey from the metal net disclosed in Guard, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  
Response to Arguments
The Examiner has updated the rejection to specify that the user could grip the colander 10 of Bushey with prosthetic hands, a pot holder, or the implement 10 of Sabo.  Any of these would read on the “inanimate support structure” of claim 44.  Note also that the bucket of de Raddo, used to collect water drained from a colander, could also support the colander 10 of Bushey.  In this situation, the bucket would also read on the “inanimate support structure.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776